                   2:19-cr-20059-MMM-EIL # 1                       Page 1 of 9                                                       E-FILED
                                                                                                   Friday, 23 August, 2019 04:15:06 PM
AO 91 (Rev. 11/1 l) Criminal Cornp!ainl
                                                                                                           Clerk, U.S. District Court, ILCD
                                          UNITED STATES DISTRICT COURT                                                AUG 2 3 2Di9
                                                                     for the
                                                                                                              CLERK OF THE C'"'n~r
                                                          Central District of lllinois                        u Iii Dl''T
                                                                                                          CENTRA• Dt_RICT COIJRT
                                                                                                                                 "'-VIX

                                                                                                               URBA"NA'flier    or 11.LINO!S
                                                                                                                          , llllNOIS
                  United States of America                              )
                                 V.                                     )
                       Thomas L. Bishop                                 )       Case No.
                                                                        )                  19-MJ-7 I 13   'I
                                                                        )
                                                                        )
                                                                        )
                            Def€ndant(sj


                                                     CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief
On or about the date(s) of                    August 20:23, ?019               in the county of           Champaign             in the
        Central         District of ____l~lli~n~o~is____ , the defendant(s) violated:

             Code Section                                                         Offense Description
18 U.S.C. Section 2422(b)                          Attempted Enticement of a Minor




          This criminal complaint is based on these facts:
See attached affidavit of FBI SA Michael A Carter.




          >II' Continued on the attached sheet.
                                                                               s/Michael Carter



                                                                                              SA Michael A. Carter, FBI
                                                                                                                           -----
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.                                       s/Eric I Long

Date:             08/23/2019


City and state:                            Urbana, Illinois                                 Eric I. Long, Magistrate Judge
                                                                                                                           -----
                                                                                                  Printed name and title
        2:19-cr-20059-MMM-EIL # 1        Page 2 of 9



                                       AFFIDAVIT

       I, Michael Carter, Special Agent of the Federal Bureau of Investigation (FBI),

United States Department of Justice, having been first duly sworn, do hereby depose and

state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

   1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned

to the Springfield, Illinois, Division. I have been employed as a Special Agent for the FBI

since August 2016. As part of my duties, I investigate violations of federal law relating

the online exploitation of children, including violations pertaining to the illegal

possession, receipt, transmission, and production of material depicting the sexual

exploitation of minors. Prior to becoming a Special Agent with the FBI, I was a Police

Officer for the Johnson City Police Department in Johnson City, Tennessee, ·-for

approximately five years and three months. During my tenure, I investigated various

misdemeanor and felony violations of law, and was the affiant on numerous state search

warrants.

   2. I am an investigative and law enforcement officer of the United States, who is

empowered by law to conduct investigations of and to make arrests for the offense(s)

enumerated in the production, distribution, and possession of child pornography, Title

18 of the United States Code (U.S.C.), as amended. As an FBI Special Agent, I am

authorized to execute warrants issued under the authority of the United States.

   3. The statements contained in this affidavit come from my personal observations,

my training and experience, and information obtained from other agents, law
        2:19-cr-20059-MMM-EIL # 1         Page 3 of 9



enforcement officers, and wih1esses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

   4. This affidavit is made in support of a criminal complaint alleging Thomas Bishop

violated Title 18 United States Code Section 2422(b), Attempted Enticement of a Minor.

   5. On August 20, 2019, I, acting in authorized undercover capacity, was operating a

profile on a popular online dating/ chatting application. The profile being operated was

named [undercover minor's name] and it displayed an age of eighteen (18) years old. A

profile picture was displayed of a male wearing a pink shirt, and slightly pulling up the

shirt so that some of his abdomen was showing.

   6. On August 20, 2019, a profile with the name of "Old not dead" initiated a message

conversation with my FBI Online Covert Employee (OCE) profile. The profile showed a

picture of a white male (later identified as the subject) and provided an age of sixty (60).

I responded to the message, and a short time later, this excerpt of conversation occurred:

       OCE: I-I.aha. Just hanging gout bored. You into younger guys?
       Old not dead: Yes
                    How old are you
       OCE: Can I text you? I'm afraid to say
       Old not dead: [XXXXXXX]8244
       Old not dead: Are you too young for sex?

   7. At that time, I used the phone number provided to begin corresponding with the

subject by text message, and the following excerpt of conversation occurred:

      OCE: Hey it's me from [the online dating application]
      Subject: Hey
               [name of minor]?
       2:19-cr-20059-MMM-EIL # 1          Page 4 of 9



       OCE: Yes it's me. I'm afraid to tell u my age ...
       Subject: How old are you?
       OCE: Almost 16. But very mature
       Subject: Cool
       OCE: I'm so into older guys. Guys my age are drama
      Subject: It can be our secret
      OCE: 0mg awesome. How old are you?
      Subject: 60
               Not too old for you
      OCE: So hot.
           What's ur name babe?
      Subject: Tom
               Have you ever been with a man?
      OCE: Not yet ... that ok?
      Subject: That's ok
      OCE: I am ready to be with one though
      Subject: Cool
      OCE: Where are you from
      Subject: Do you jack off a lot
               I'm from Mpls
      OCE: My grindr thing says your close to me. I'm in Champaign
      Subject: Yes
               Not sure I would have sex with you but we could hang out and be
      friends
      OCE: I dont think I'm really interested in just hanging out ...
      Subject: We can chat about what you want to do
      OCE: I dont know what to do. Lo!. What do you suggest
      Subject: I do like to eat out a little asshole

      ....... [conversation continues]

      Subject: If we were to meet it will be our secret?
      OCE: Of course. I would die if anyone found out
      Subject: Good

   8. The conversation continued with both casual and sexual discussion. Soon after,

the subject again brought up the topic of meeting. I responded in the affirmative, and
        2:19-cr-20059-MMM-EIL # 1        Page 5 of 9



conversation ensued regarding planning a meet up time and location. A meeting was

tentatively set for Friday (August 23, 2019), and the subject suggested that it occur at his

residence. The subject agreed to pick up my minor profile on Friday, then travel back to

his residence for a sexual encounter. The subject again asked if this would be a secret,

then directed me to "[b]e a good boy and shave off [my] pubic hair."

   9. As conversation continued, the following excerpt occurred:

       Subject: Do you have a big hot dog?
       OCE: (emoji faces sent indicating laughter)
       Subject: Let me see.

   10. Based on my training and experience, I understood this comment to mean the

subject was asking for a picture of my minor profile's penis.

   11. The conversation continued and the following excerpt occurred:

      Subject: We can just hang out and you decide what you want to do
               Do you ever put a finger in your butt?
      OCE: Well I'm up for whatever. I'm a rookie. Loi. I like your idea from earlier
           No I never have. That's hot though
      Subject: Try it
               Use your own spit
      OCE: 0mg I don't know.
      Subject: Just your pinky finger
      OCE: Maybe Friday.
           (emoji face sent indicating kiss with a heart)
      Subject: It will be my tongue Friday

   12. The conversation continued and the following excerpt occurred:

      Subject: I'm still nervous about your age
      OCE:Why?
      Subject: You aren't legal
               Age is just a number to me. I know what I want. I'm not a baby. Lo!
      Subject: Good
    2:19-cr-20059-MMM-EIL # 1       Page 6 of 9



             Got more pictures for me?
             A shirtless picture?
   OCE: (photo sent of male with shirt partially on)
   Subject: So cute!
             Ever play with your nipples?
   OCE: (emoji sent of face indicating blushing)
         No. Lo!
   Subject: I love having my nipples chewed on
   OCE: Oh my. That's hot
   Subject: Do you will do that for me?
   OCE: Yes I will do that for you babe
         (emoji face sent of face with tongue hanging out)
   Subject: Good boy
             And will you sit on my face?
   OCE: 0mg I'm blushing again. Lol. Yes I will do that
   Subject: Good boy
             You must blush a lot
   OCE:Haha.
        (2 emoji faces sent of faces indicating blushing)
   Subject: I will tickle you
   OCE: I will let you.
   Subject: Good boy
             Will you fuck me?
   OCE: Yes I would love for you to be my first.
   Subject: It would be my honor!
   OCE: (emoji sent of face with big smile)
         I hope I am good at it
   Subject: I have condoms unless you don't want to use one
   OCE: Do u want me to use 1?
   Subject: It's your choice
   OCE: Ok babe.
   Subject: Remember don't forget about my nipples

13. The conversation continued and the following excerpt occurred:

   Subject: You remind me of the first boy I met
   OCE: What was he like
   Subject: Though he was darker skinned
        2:19-cr-20059-MMM-EIL # 1        Page 7 of 9



                Really skinny and horny
                He said he was 17 but after a few meetings he said he was 15
       OCE: 0mg why did he lie about that? That's kinda messed up
       Subject: He was different
               He never fucked me
       OCE: What all did u do with him?
       Subject: I gave him head Ate out his asshole He sucked me and hopped on my
       pems
       OCE: Ok. How long were u hanging out with him?
       Subject: About a year I guess

   14. In total, the conversations via the dating application and text message took place

between the morning of August 20, 2019 and the morning of Friday, August 23, 2019.

While there was many times where conversation was casual and cordial, there were

numerous instances where the conversation was sexually explicit in nature, as was

detailed above. On at least two different occasions, the subject asked for my minor profile

to take a picture of his "shave job." I understood this to be the subject asking for photos

of my minor profile's genital area, which the subject had requested be shaved.

Additionally, the subject repeatedly made comments to the effect of" do you like to jack

off," "Do you like being shaved," "do you like to be naked," and "are you ready to lose

your virginity."

   15. FBI personnel used law enforcement investigative tools and databases to identify

the subject as: Thomas L. Bishop, of the 1600 block of West Bradley Ave., in Champaign,

IL, a sixty year old male born in August of 1959.

   16. I obtained a driver license photo on file with the State of Illinois, and this photo

was consistent with photos that the subject had posted on the dating application, as well

as sent via text message.
        2:19-cr-20059-MMM-EIL # 1        Page 8 of 9



   17. On the morning of Friday, August 23, 2019, the FBI, with assistance from the

Champaign Police Department, conducted an operation in which Bishop believed he

would be meeting a fifteen year old boy at the Wienerschnitzel, 2102 W. Springfield Ave,

in Champaign, Illinois, and thereafter would take this minor to his residence for a sexual

encounter. I maintained text message contact with Bishop during the morning. At

approximately 9:00 a.m., Bishop drove to the meet location where surveillance personnel

observed Bishop's known vehicle arrive in the area and park at the pre-determined

location near the dumpster. I texted, "Ok babe I think we are good," and Bishop

responded, 'Tm here."

   18. At that time, law enforcement made contact with the subject and took him into

custody. After taking custody of the subject's phone, I sent another message that said

"test," and observed that message received on the subject's phone. He was transported

to the FBI Champaign Resident Agency for further investigation.

   19. During an interview, Bishop admitted that he was the one who had been chatting

with [undercover minor's name] for the last several days, and he was aware that my

profile was a minor. When questioned about his interactions with my minor profile, he

first advised that he was not the one talking much about sex during the texts. He advised

that he only wanted to be friends with my minor profile, that he was not interested in any

type of sexual encounter with him, and that his plans for the meeting today (August 23,

2019) was to cuddle in bed. As the interview continued, I eventually told the subject that

I was [undercover minor's name] and that all the communications from the last several
             2:19-cr-20059-MMM-EIL # 1        Page 9 of 9



     days had been recorded. However, the subject still continued to state that he was not

     planning on any type of sexual encounter with the minor child.

        20. I referenced some of the message history and presented it to Bishop. As I did this,

     Bishop began to change his story and eventually advised that he was not going to force

     the issue of sex with my minor profile, but that he was going to participate if the

     opportunity arose. He was prepared to participate in anal and oral sex with [undercover

     minor's name] if given the opportunity to do so.

        21. I requested consent from the subject to conduct a search of his cell phone, and

     Bishop granted written consent. I used a phone analysis device to view the contents of

     the phone. Due to the large number of photos and other files, a thorough search was not

     feasible at the time. However, I located photos of [undercover minor's name] that had

     been sent during the text messages in days before. Further analysis of the device contents

     are pending.

        FURTIIER AFFIANT SAYETH NAUGHT,

                                                    s/Michael Carter


                                                     Michael Carter, S cial Agent
                                                     Federal Bureau of Investigation

    Subscribed and sworn to before me
    this 23rd day of Au -ust 2019.
    s/Eric I Long


C   Eric I. Le g
    United States Magistrate Judge
